 In the Matter of J. A. PATTERSONTRUCKINGCORP.,EMPLOYERandINTERNATIONALASSOCIATIONOFMACI-HNISTS, PETITIONERIn the Matter of J. A. PATTERSON TRUCKING CORP.,EMPLOYERandAUTOMECHANICS&HELPERS, GASOLINE & PARKING STATION AT-TENDANTS, INTERNATIONAL BROTHERFIOOD OF TEAMSTERS,CHAUF-FEURS, WAIIEHOUSEMEN&HELPERS, LOCAL 917, AFL, PETITIONERCases Nos. R-R-61427 and 2-R-WO, 'respectively.DecidedOctober 18, 1046Mr. Ted Fickie, Jr.,of New York City, for the Employer.Messrs. Robert A. ReberandStephen C. Vladeck,both of New YorkCity, for the TAM.Ashe cC Rifkin,byMr.'George Rifkin,of New York City, andM11r.John Nelson,of New York City, for Local 917.Mr. Seymour M. Alpert,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thesecases was held at New York City, on July 10, 1946, before William T.Little,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ.A. Patterson Trucking Corp., a New York corporation with itsoffices and places of business in New York City, is engaged in the ware-housing, trucking and truck rental business.The Employer's trucksannually haul over 50,000 tons of merchandise for which the Employerreceives in excess of $100,000.Of this merchandise, over 7 percentconsists of shipments between the States of New York and New Jersey ;40 percent originates within the State of New York and is delivered to71 N. L R B, No 57.397 398DECISIONS Or NATIONAL.LABOR RELATIONS BOARDrailroad terminals and steamship piers within the State for shipmentto points outside,the State;and 10percent oricinates outside the Stateof NewYork andis received by the Employer at railroad terminalsand steamship piers within the State for hauling to points within theState.Inaddition,more than 75 percent of the merchandise ware-housed by the Employer,for which it receives'an annual revenue in ex-cess of $15,000, is hauled from the Employer'swarehouses to steam-ship piers for shipment to foreign countries.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, herein called the TAM, isa labor organization, claiming to represent employees of the Employer.Auto Mechanics & Helpers, Gasoline & Parking Station Attendants,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers, Local 917, herein called Local 917, is a labor organizationaffiliated with the American Federation of Labor, claiming to repre-sent employees of the Employer.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize either the IAM or Local 917as the exclusive bargaining representative of employees of the Em-ployer in the absence of Board certification.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer within the meaning)f Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe TAM seeks a unit of all mechanics and mechanics' helpers ofthe Employer, excluding supervisory personnel.Local 917 and theEmployer oppose this unit, claiming that it should also include allthe Employer's maintenance and service employees, hereinafter calledgaragenien.The Employer's business involves the use of about 50 trucks, anda garage and 5 warehousing locations situated in the New York Cityarea.The employees involved herein, consisting of approximately7 mechanics and mechanics' helpers and 4 garagemen, spend most oftheir time in the garage and are detailed primarily to the care of thetrucks.For the maintenance and repair of the mechanical parts on its'The name of the Employer as well as that of Local 917 appears herein as amended at'be hearing J.A.PATTERSON TRUCKING CORP.399trucks, the Employer relies primarily on its mechanics and,mechanics'helpers.For related tasks, such as cleaning, gassing, oiling and water-ing the trucks, and other incidental duties in connection with theEmployer's operations, the Employer generally relies on its garage-men.However, due to the limited number of personnel in the garage,there is apparently a considerable interchange of duties. It alsoappears that all these employees are hourly paid,2 enjoy the samevacation policy and work under the same immediate supervision.There has been no prior collective bargaining by the Employer withrespect to the employees in issue.Nor is there a predominant historicalpattern of organization in the industry generally.As to the NewYork City area, the record discloses that, in similar businesses, theIAM, and Local 917 have conducted' their organizational activitiessubstantially on the bases of their respective unit contentions in theinstant proceeding.3In view of the foregoing, and more particularly the small size ofthe establishment, the identity of supervision and working conditions,and the interchange of functions, we are of the opinion that the mech-anics and mechanics' helpers have such a close community of interestin the conditions of employment with the garagemen as to preclude anydifferentiation between them for collective bargaining purposes.4Accordingly, we find that all mechanics, mechanics' helpers, andgaragemen of the Employer, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with J. A. Patterson TruckingCorp., New York City, an election by secret ballot shall be conducted2 The wage rates of the garagemen are, however,somewhat lower than those of the me-chanics and.mechanics'helpers.Thus,the Employer's minimum hourly rate for mechanicsis $1 15, for helpers 90 cents, and- for garagemen 86 cents.Overtime for garagemen iscomputed on the basis of a 40-hour week, and for mechanics and mechanics'helpers, on thebasis of a 44-hour week.3The IAM refers in this connection to its alleged working agreement with GarageWashers & Polishers Union, Local 272, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers, AFL,to confine their organizational activities in like situationstomechanics and to garagemen,respectively.We note,however, that,although servedwith notice of this proceeding,the latter organization failed to appear.aSeeMatter of St Louis Public Service Company,71 N L R. B. 160,where, undercircumstances analogous in many respects,the Board refused to segregate greasers, partsand chassis cleaners,bus movers,gas and oil men, boiler attendants,and cleaners from theautomotive mechanics,stating, ". . . the requested segregation of [such employees] fromthe automotive mechanics is particularly artificial and impractical."CfMatter of SpokaneUnited Railways,60 N. L.It.B. 14.717734-47-vol. 7127 ,400DECISIONS OF NATIONAL LABOR RELATIONS BOARDas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision , of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Association ofMachinists, or by Auto Mechanics & Helpers, Gasoline & ParkingStationAttendants,InternationalBrotherhood ofTeamsters,Chauffeurs, Warehousemen & Helpers, Local 917, AFL, for the pur-poses of collective bargaining, or by neither.